Exhibit 10.2

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

Summary of Non-Employee Director Compensation effective April 1, 2014:

Cash Compensation

 

Annual retainer to each director

   $ 35,000   

Additional retainer amounts as follows:

  

Audit Committee Chair

   $ 15,000   

Compensation Committee Chair

   $ 10,000   

Nominating & Corporate Governance Committee Chair

   $ 6,000   

Audit Committee Member*

   $ 7,500   

Compensation Committee Member*

   $ 5,000   

Nominating & Corporate Governance Committee Member*

   $ 3,000   

 

* other than the chair

Equity Compensation

Annual equity awards are automatically granted to non-employee directors on the
date of each respective annual shareholders’ meeting. A new director receives an
equity award on the date of such director’s appointment or election to the
Board. All equity awards to directors are issued under the Stereotaxis, Inc.
2012 Stock Incentive Plan.

 

Grant Type

  

Number of Shares

Annual Grant1

   10,000 Restricted Share Units

New Director Grant2

   20,000 Restricted Share Units

 

1  Restricted Share Units granted annually to the directors will vest one year
from the applicable date of grant, or on the date of the next annual
shareholders’ meeting, whichever is earlier.

2  Restricted Share Units granted to any new director will vest over a period of
two (2) years with 50% vesting on the first anniversary of the date of the grant
and the remaining 50% vesting on the second anniversary of the date of the
grant.